Saul S. Stkeit, J.
Petitioner insurer seeks to stay arbitration on the ground that the matter set forth in the demand is *819an interpretation of coverage and is not arbitrable under the contract of automobile liability insurance.
Respondent insured was injured Avhile riding in an allegedly uninsured automobile in Italy. The question involved herein is whether the condition of the policy excludes accidents occurring outside the United States, its territories or possessions, or Canada. Specifically, the condition states as follows: “This policy applies only to accidents, occurrences and loss during the policy period while the automobile is within the United States of America, its territories or possessions, or Canada, or is being transported between ports thereof.”
The automobile in which the insured was riding at the time of the accident was not the “ insured automobile ” which it is claimed was in the United States at the time of the accident, but the ‘ ‘ uninsured automobile ’ ’, and it is the latter vehicle which is referred to in the policy under “ Coverage Gr-Family Protection (Damages for Bodily Injury) ”, which is the clause under which the insured claims he is covered.
Although it is true that the insurer here could have written its policy so as to obviate any possible doubt that the coverage was to apply to accidents occurring only in the United States or Canada, it is abundantly clear that that is the only logical import of the policy. Any other interpretation would be strained and illogical. The motion is granted.